Order denying the motion of defendants Hillers to vacate the judgment entered herein and to remit the case to the justice before whom it was tried, affirmed, with ten dollars costs and disbursements. The defendants’ adequate remedy lies in an appeal to this court from the judgment, for in' this case a decision was signed by the trial justice, upon which decision judgment was duly entered. This is not a case where judgment was entered without a decision as in Wise v. Cohen, No. 1 (113 App. Div. 859). Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.